MEMORANDUM **
Catherine Felder appeals her convictions for making false statements to a government agency in violation of 18 U.S.C. § 1101 and theft of government property in violation of 18 U.S.C. § 641. We have jurisdiction under 28 U.S.C. § 1291. We affirm the convictions under § 1101 and reverse the conviction under § 641.
Felder argues that the government presented insufficient evidence to prove the element of materiality, 8 U.S.C. § 1101. Preliminarily, we reject the government’s contention that Felder’s verbal Rule 29 motions at trial failed to preserve this issue for review. See United States v. Tisor, 96 F.3d 370, 380 (9th Cir.1996) (oral Rule 29 motion at trial properly preserves issue for review).
A rational trier of fact could have found that Felder’s false statements were “capable of affecting or influencing a governmental decision.” United States v. Matsumaru, 244 F.3d 1092, 1101 (9th Cir.2001); see also United States v. Facchini, 874 F.2d 638, 643 (9th Cir.1989) (“[T]he statement must be capable of having some non-trivial effect on a federal agency.”). Here, the evidence “viewed in the light most favorable to the prosecution,” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979), demonstrated that (1) Felder understated her income and assets on benefit applications; (2) Felder submitted the applications to the Oakland Housing Authority (OHA) and the Social Security Administration (SSA); (3) *166OHA administers federal housing benefits, and SSA distributes federal funds, based on the information applicants provide; and (4) Felder received benefits from both agencies.
Felder also argues, and the government concedes, that insufficient evidence was presented to prove she stole more than $1,000 from the government, 18 U.S.C. § 641. Although the parties stipulated that Felder received more than $1,000 in benefits, the government failed to prove the amount she improperly received. Therefore, we reverse Felder’s § 641 conviction.
AFFIRMED IN PART AND REVERSED IN PART

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.